


110 HR 4894 IH: Educational Immunity Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4894
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide liability protection in Federal court for
		  educators and school administrators, who are working within the scope of their
		  employment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Educational Immunity Act of
			 2005.
		2.Liability
			 protection in Federal court for educators and school administrators
			(a)In
			 generalAn educator or school
			 administrator in a pre-K–12 school is not liable, in Federal court, for damages
			 of any nature or any other legal or equitable remedy, for any act or omission
			 in the course and scope of that employment, except as provided in this
			 section.
			(b)ExceptionsThe
			 liability protection in subsection (a) does not apply to—
				(1)liability under a
			 contract; or
				(2)conduct punishable
			 as a crime.
				(c)Attorney fees and
			 costsIf any teacher or
			 school administrator is sued and the case is dismissed or no liability found
			 against such teacher or administrator, the person immunized hereunder is
			 entitled to be reimbursed for actual attorneys fees, all court related costs,
			 fees and expenses, as well as out of pocket monies expended or lost arising out
			 of or related to the litigation.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 pre-K–12 school means a school, whether public or private, for
			 one or more grades from pre-kindergarten through grade 12.
				(2)The term
			 educator includes a teacher, a teaching assistant, a guest
			 lecturer, and a librarian.
				(3)The term school
			 administrator includes a principal, an assistant principal, a
			 Superintendent, Assistant Superintendent, or their employees.
				(4)The term
			 employed includes work on an unpaid basis.
				
